76 So.3d 391 (2011)
Michael BROWN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-4828.
District Court of Appeal of Florida, First District.
December 30, 2011.
Michael Brown, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Michael L. Brown is hereby granted belated appeal of the order of the Circuit Court for Duval County which denied a motion to correct sentence in case number 1998-CF-8546. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
WETHERELL, MARSTILLER, and SWANSON, JJ., concur.